DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions. 

2. Applicant’s Supplemental Amendment, filed 05/23/2022, has been entered.

    Claims 2-6, 9-12, 18, 20-22, 24-37, 43, and 45-61 have been canceled.

    Claims 7, 38, 40 and 42 and 81 have been amended.

    Claim 62-65 have been added.

    Claims 1, 7, 8, 13-17, 19, 23, 38-42, 44 and 62-65 are pending.

                                                     EXAMINER'S AMENDMENT

3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4.  The title has been replaced with:
--  ANTI-STEM CELL FACTOR ANTIBODIES AND METHODS OF BLOCKING THE INTERACTION BETWEEN SCF AND c-KIT -- . 

                                                  REASONS FOR ALLOWANCE

5. The following is an Examiner's Statement of Reasons for Allowance:  

     Due to high polymorphism of antibodies, the claimed anti-stem cell factor antibodies are deemed structurally distinct on the primary amino acid basis. 
     These particular anti-stem cell factor antibodies do not appear to known or taught in the prior art. 
     The prior art neither suggest or teaches these particular anti-stem cell factor antibodies having the exact chemical structure of the claimed anti-stem cell factor antibodies.  

    Claims drawn to anti-stem cell antibodies and claims drawn to methods of administering anti-stem cell antibodies which have been restricted, are all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement requires invention Group IV, as set forth in the Office Action mailed on 04/14/2022, is hereby withdrawn and 38-41 and 62-65 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction / election of species requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
     Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

     In turn, the claims 1, 7, 13-17, 19. 23, 38-42 44 and 62-65 are deemed allowable.

6.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
June 1, 2022